Case 2:19-cv-01636-JAD-VCF Document 50
                                    49 Filed 04/15/21
                                             04/14/21 Page 1 of 3




                                                  ECF No. 49
Case 2:19-cv-01636-JAD-VCF Document 50
                                    49 Filed 04/15/21
                                             04/14/21 Page 2 of 3
  Case 2:19-cv-01636-JAD-VCF Document 50
                                      49 Filed 04/15/21
                                               04/14/21 Page 3 of 3




        Based on the parties' stipulation [ECF No. 49] and good cause appearing, IT IS
HEREBY ORDERED that THIS ACTION IS DISMISSED with prejudice, each side to
bear its own fees and costs. The Clerk of Court is directed to CLOSE THIS CASE.


                                        _________________________________
                                        U.S. District Judge Jennifer A. Dorsey
                                        Dated: April 15, 2021
